Exhibit 10.1

This Amendment (“Amendment”) is made and entered into as of July 29, 2019
between Tetraphase Pharmaceuticals, Inc., a corporation organized and existing
under the laws of Delaware with a principal place of business at 480 Arsenal
Way, Watertown, MA 02472 (“Tetraphase”), and Everest Medicines Limited, an
exempted company organized and existing under the laws of Cayman Islands, with a
principal place of business at Room 3306-3307, Two Exchange Square, 8 Connaught,
Hong Kong (“Licensee”).  Reference is made to that certain License Agreement
(“Original License Agreement”) dated February 20, 2018 between Tetraphase and
Licensee.  Capitalized terms used herein without definitions shall have the same
meanings ascribed to them under the Original License Agreement.

1.

Section 1.41 of the Original License Agreement shall be amended and restated in
its entirety as follows:

“Jurisdiction” means each of the following: mainland China, Taiwan, Hong Kong,
Macau, South Korea, Singapore, Malaysian Federation, Kingdom of Thailand, the
Republic of Indonesia, Socialist Republic of Vietnam or the Republic of the
Philippines.

2.

Within thirty (30) days of the execution of this Amendment, Licensee shall pay
Tetraphase a one-time, non-refundable, non-creditable upfront payment of Two
Million Dollars ($2,000,000).

3.

Section 16.06 of the Original License Agreement shall be amended and restated in
its entirety as follows:

Any notice or report required or permitted to be given under this Agreement
shall be in writing and shall be mailed by internationally recognized express
delivery service, or sent by facsimile and confirmed by mailing, as follows (or
to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith):

If to Tetraphase:

Tetraphase Pharmaceuticals

480 Arsenal Way, Suite 110

Watertown, MA 02472

Attention: General Counsel

Facsimile: (617) 926-3557

 

With a copy to (which shall not constitute notice for purposes of this
Agreement):

WilmerHale

60 State Street

Page 1 of 4

 

--------------------------------------------------------------------------------

Boston, Massachusetts 02109

Attention: Belinda M. Juran

Facsimile: (617) 526-5000

 

If to Licensee:

Everest Medicines Limited

Room 3306-3307, Two Exchange Square

8 Connaught, Hong Kong

Attention: General Counsel

Fax: 86-21-8012-3394

 

With a copy to (which shall not constitute notice for purposes of this
Agreement):

Covington & Burling

2701 Two ifc, Shanghai ifc

No. 8 Century Avenue

Pudong New District

Shanghai 200120

Attention: Weishi Li

Facsimile: 86-216-036-2799

 

Any such notice shall be deemed to have been given (a) when delivered if
personally delivered, (b) on receipt if sent by overnight courier or (c) on
receipt if sent by mail.

4.

Except as specifically amended by this Amendment, the terms and conditions of
Original License Agreement shall remain in full force and effect.

5.

The Parties hereto acknowledge that this Amendment and the Original License
Agreement, set forth all the covenants, promises, agreements, warranties,
representations, conditions and understandings between the Parties with respect
to the subject matter of this Amendment, and supersede and terminate all prior
agreements and understandings between the Parties with respect to the subject
matter of this Amendment.  There are no covenants, promises, agreements,
warranties, representations, conditions or understandings, either oral or
written, between the Parties with respect to the subject matter of this
Amendment other than as set forth herein and therein.  No subsequent alteration,
amendment, change or addition to this Amendment shall be binding upon the
Parties unless reduced to writing and signed by the respective authorized
officers of the Parties. To the extent of any conflict between any term of this
Amendment and any term of the Original License Agreement, the terms of the
Original License Agreement shall control except to the extent expressly set
forth herein.

6.

The following provisions of the Original License Agreement are herein
incorporated by reference and shall apply to the Parties with respect to this
Amendment, mutatis mutandis,

Page 2 of 4

 

--------------------------------------------------------------------------------

to the same extent as in the Original License Agreement: Article XII
(Confidentiality), Article XV (Dispute Resolution; Governing Law), Sections 1.81
(Interpretation), 8.09 (Methods of Payment), 16.03 (Force Majeure), 16.05
(Severability), 16.07 (Agency), 16.08 (No Waiver), 16.09 (Cumulative Remedies),
16.10 (No Third Party Beneficiaries), and 16.13 (Counterparts).

[Signature Page Follows]




Page 3 of 4

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement through their duly
authorized representatives to be effective as of the Effective Date.

 

Tetraphase Pharmaceuticals, INC.

By: /s/ Maria Stahl

 

 

 

 

Name: Maria Stahl

 

 

 

 

Title: Chief Business Officer and General Counsel

 

 

 

EVEREST MEDICINES LIMITED

By: /s/Sean Cao

 

 

Name: Sean Cao

 

 

Title: Interim CEO

 

 

Page 4 of 4

 